DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 3, and 6 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding Claim 2, lines 3 and 4 both recite “a screw”. It is unclear if the second screw in line 4 is the same or different than in line 3. For the sake of compact prosecution it will be read as the same screw.
	Regarding Claim 3, “a part of the hook” is listed and it is unclear if this is the same or different than “a part of the hook” listed in Claim 1, line 6. For the sake of compact prosecution, it will be considered the same.

	
	Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claimed invention is directed to anatomical structures:
	In Claim 1, applicant positively recites part of a human, i.e. “a hook formed with a second space in which a bone element is accommodated” 
	In Claim 3, applicant positively recites part of a human, i.e. “the bone fixation device wherein the bone element is held”.
	In Claim 5, applicant positively recites part of a human, i.e. “the sandwiching part is inclinable according to each shape of the bone element”
	In Claim 6, applicant positively recites part of a human, i.e. “the bone fixation device wherein the bone element is held”.
	In Claim 9, applicant positively recites part of a human, i.e. “the sandwiching part is inclinable according to each shape of the bone element”.
	In Claim 10, applicant positively recites part of a human, i.e. “the sandwiching part is inclinable according to each shape of the bone element”.
	In Claim 11, applicant positively recites part of a human, i.e. “the sandwiching part is inclinable according to each shape of the bone element”.
	Thus Claims 1-11 include a human within their scope and are non-statutory.
	A claim directed to or including within its scope a human is not considered to be patentable subject matter under 35 U.S.C. 101. The grant of a limited, but exclusive property right in a human being is prohibited by the Constitution. In re Wakefield, 422 F .2d 897, 164 USPQ 636 (CCPA 1970).
	Applicant is suggested to rewrite anatomical structures with functional language using terms such as “adapted to” or “configured for” in order to overcome 35 U.S.C. 101 rejections. For example: (Claim 1, line 3) …a second space, adapted to accommodate a bone element…

	Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4 and 6-8 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Agarwal et al. (US Patent Application Publication 20160058478 A1) hereinafter referred to as Agarwal.
Regarding Claim 1, Agarwal discloses a bone fixation device (Figure 31, element 950), comprising:
a base section (Figure 31, element 912) having a first space (Figure 27 shows a space where the rod is meant to be placed) that holds a rod (Figure 2, element 19 is inserted to the u-shaped space and while these are different embodiments the u-shaped space and its location is the same and can be used as an example of the rod placement, Section [0138] also discusses the fusion rod being attached to the 950 embodiment);
a hook (Figure 31 shows the bottom portion as the hook also described as the shoe portion 915) formed with a second space (Figure 31 shows the second space configured to receive the bone element 940) configured to receive a bone element together with a part of the base section (Annotated Figure 31 shown below shows the base section portion that comprises part of the second space boundary); and
a sandwiching part (Figure 31, element 952 is a clamp screw) that is installed to the base section (the clamp screw 952 extends upwards into the base section) and that sandwiches the bone element (Figure 31, element 940 represents the vertebra which is being sandwiched) which has been accommodated in the second space together with a part of the hook (Annotated Figure 31 shown below labels this part of the hook), wherein the sandwiching part is shiftable (clamp screw 952 is able to screw up and down) allowing attachment to the bone element.

    PNG
    media_image1.png
    542
    320
    media_image1.png
    Greyscale

Diagram 1 Figure 31 of Agarwal further clarified.
	Regarding Claim 2, Agarwal discloses the bone fixation device (Figure 31, element 950), wherein the bone fixation device has a through hole (Figure 27, element 906 is a threaded clamp bore which allows the clamp screw to go through, though these are slightly different embodiments, section [0137] discusses the device 950 being similar to 910 of Figure 27) connecting between the first space and the second space (element 906 goes through from the first space to the second), and the sandwiching part (Figure 31, element 952) has a shaft section formed with a screw (Figure 31, element 952 has a shaft with a threaded portion 954), the screw being formed on the outer peripheral surface (Figure 31, the outer surface of the shaft of 952) of the shaft section in which to be screwed together with a screw formed on the through hole (threaded clamp bore 906), and the shaft section is shiftably arranged in the through hole in a vertical direction (The clamp screw is able to be shifted up and down to receive the bone as discussed in section [0138] where it says it is being shown in a closed position in Figure 31).
Regarding Claim 3, Agarwal discloses the bone fixation device (Figure 31, element 950) wherein the bone element is held between a pair of surfaces comprising the sandwiching part and a part of the hook (the pair of surfaces comprises the lower portion of the hook as can be seen in Figure 31 and Diagram 1 above and the base plate of the sandwiching part, 956).
Regarding Claim 4, Agarwal discloses the bone fixation device (Figure 31, element 950), wherein the base section (Figure 31, element 912) has an opening (the open top portion of the tulip as seen in Figure 27 and below in Diagram 2) connecting with the first space (the open portion of the tulip, also shown in Diagram 2 below), the opening allowing accommodation of the rod (Section [0138] discusses the fusion rod being attached) from the outside, and the opening is detachably provided with a covering body (Figure 31, element 13 is a set screw) that covers the opening.

    PNG
    media_image2.png
    513
    365
    media_image2.png
    Greyscale

Diagram 1 shows Figure 27 of Agarwal further clarified
Regarding Claim 6, Agarwal discloses the bone fixation device (Figure 31, element 950) wherein the bone element is held between a pair of surfaces comprising the sandwiching part and a part of the hook (the pair of surfaces comprises the lower portion of the hook as can be seen in Figure 31 and the base plate of the sandwiching part, 956).
Regarding Claim 7, Agarwal discloses the bone fixation device (Figure 31, element 950), wherein the base section (Figure 31, element 912) has an opening (the open top portion of the tulip as seen in Figure 27 and below in Diagram 2) connecting with the first space (the open portion of the tulip, also shown in Diagram 2 above), the opening allowing accommodation of the rod (Section [0138] discusses the fusion rod being attached) from the outside, and the opening is detachably provided with a covering body (Figure 31, element 13 is a set screw) that covers the opening.
Regarding Claim 8, Agarwal discloses the bone fixation device (Figure 31, element 950), wherein the base section (Figure 31, element 912) has an opening (the open top portion of the tulip as seen in Figure 27 and below in Diagram 2) connecting with the first space (the open portion of the tulip, also shown in Diagram 2 above), the opening allowing accommodation of the rod (Section [0138] discusses the fusion rod being attached) from the outside, and the opening is detachably provided with a covering body (Figure 31, element 13 is a set screw) that covers the opening.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 5 and 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Agarwal et al. (US 20160058478 A1) hereinafter referred to as Agarwal as applied to claims 1-4 and 6-8  above, and further in view of Warsaw Orthopedic Inc. (WO 2009133539 A1) hereinafter referred to as Warsaw.
	Regarding Claim 5 and 9-11, Agarwal discloses the bone fixation device (Figure 31, element 950), wherein the sandwiching part (Figure 31, element 952 is the clamp screw which has the threaded shaft 954 and the base plate 956) accommodates the bone element.
	Agarwal fails to disclose the sandwiching part being inclinable to accommodate different shapes.
	Warsaw teaches the bone fixation device (Figure 5), wherein the sandwiching part (Figure 5, element 5 and 6 are the sandwiching part) is inclinable to accommodate each shape of the bone element (the last line of section [0023] states the preferred relationship between the shaft 5 and the base plate 6 of the sandwiching part is a polyaxial connection). The polyaxial connection between the shaft and base plate allows inclination and angling to accommodate a wide variety of shapes. This would be beneficial and increase grip on the bone as well as the increased variety of bone shapes that could be attached.
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify Agarwal to include a polyaxial joint between the shaft and the base plate as taught by Warsaw in order to increases ability to accommodate different shapes and increase grips.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY STIKLICKAS whose telephone number is (571)272-1794.  The examiner can normally be reached on Monday-Friday 8:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Robert can be reached on (571)272-4719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/E.S./Examiner, Art Unit 3773                                                                                                                                                                                                        
/EDUARDO C ROBERT/Supervisory Patent Examiner, Art Unit 3773